DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim 1; the method of claim 7; the composition of claim 10; the devices of claims 8 and 11. 
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ren (US 2017/0186973) teaches generic Formula I-II (pg 1):

    PNG
    media_image1.png
    727
    450
    media_image1.png
    Greyscale

	A1-A10 are viewed as functionally equivalent substituents represented by a finite set of options which upon selection gives rise to obvious variants of Formula I-II. One 

Showing of Unexpected Results
Applicant has presented an Affidavit 1.132 showing inventive compounds 1, 2, 3 and 5 along with comparative Example 1 (encompassed by Ren’s generic Formula I-II).

The organic molecule of Comparative Example | had a maximum emission wavelength of 421 nm. The organic molecule of Examples 1, 2, 3 and 5 had a maximum emission wavelength of 448 nm, 491 nm, 520 nm and 444 nm, respectively. Thus, the maximum emission wavelength of the organic molecule of Comparative Example 1 was outside the blue, sky blue and green spectral ranges, whereas all of the organic molecules of inventive compounds 1, 2, 3 and 5 wherein at least one Ra of the structure of substituent D is not H exhibit a maximum emission wavelength in the blue, sky blue and green spectral ranges.
The claimed organic molecule of Formula 1 where at least one Ra of the structure of substituent D is not H unexpectedly and surprisingly exhibits a shift of the emission maximum towards longer wavelengths as compared to the organic molecule within the scope of Ren shown above in which each R1 to R8 in Formula I-II of Ren are H, and would therefore not render obvious the instant claims over the teachings of Ren.
	Ren fails to suggest any advantage to replacing one or more hydrogen atoms of R1 to R8 with a non-hydrogen group to arrive at the limitations of the above 
Claims 1-12 and 15-22 allowed.

		
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786